          Case 1:20-cv-01318-CFL Document 11 Filed 10/05/20 Page 1 of 7




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

                                               )
 SNAP, INC.,                                   )
                                               )
                       Plaintiff,              )
                                               )       Case No. 20-1318
 v.                                            )
                                               )       Senior Judge Charles F. Lettow
 THE UNITED STATES,                            )
                                               )
                    Defendant.                 )
                                               )

        KARSUN SOLUTIONS, LLC’S UNOPPOSED MOTION TO INTERVENE

       Karsun Solutions, LLC (“Karsun”), by and through its undersigned counsel, respectfully

files this Unopposed Motion to Intervene (“Motion” or “Motion to Intervene”) as a

defendant-intervenor in the above-captioned bid protest filed by plaintiff SNAP, Inc. (“SNAP”)

pursuant to Rule 24(a) of the Rules of the Court of Federal Claims (“RCFC”) and, in the

alternative, pursuant to RCFC 24(b). The above-captioned bid protest is directly related to the bid

protest recently filed on behalf of Harmonia Holdings Group, LLC, in Case No. 20-1300, over

which this same Court presides, and in which this same Court has granted Karsun’s analogous

Motion to Intervene.

       In accordance with RCFC 24, intervention is proper for the reasons described below

because (a) Karsun has timely applied for intervention on the same day that SNAP filed the bid

protest, (b) Karsun is the recipient of Call Order No. 47QFPA20F0111 (the “Call Order”) awarded

under Request for Quotations No. 47QFPA20Q0008 (“RFQ” or “Solicitation”), which is the

subject of SNAP’s protest, (c) Karsun’s protection of its interest may be impaired or impeded

without its participation, and (d) Karsun’s interest will not be adequately represented by the
          Case 1:20-cv-01318-CFL Document 11 Filed 10/05/20 Page 2 of 7




existing parties. Undersigned counsel spoke with both counsel for plaintiff and counsel for

defendant, and neither opposes the filing of this Motion to Intervene.

       On September 24, 2020, the U.S. General Services Administration (“GSA” or “Agency”),

on behalf of the GSA Office of Government-wide Policy, awarded to Karsun the Call Order for

the Dashboard Rationalization Project (the “Project”). The Project requires modernizing and

innovating the Federal Information Technology (“IT”) Dashboard and Digital Dashboard by

providing IT-related personnel, administration, management, and support services, including

backend system/application development within the Data to Decisions platform, operations and

maintenance, data management, data transformation, data integration, IT security support, and data

analytics, visualization, and reporting for the Federal IT Dashboard and Digital Dashboard, as well

as 508 compliance, identity management, and digital strategy. GSA awarded the Call Order under

the Solicitation pursuant to an existing Blanket Purchase Agreement (“BPA”) with Karsun—BPA

No. 47QFPA20A0003.

       On October 5, 2020, SNAP filed its Complaint with this Court, protesting the Agency’s

evaluation of the offerors’ quotations and award of the Call Order to Karsun. Counsel for Karsun

has not yet had an opportunity to review a copy of the Complaint filed under seal but has reviewed

SNAP’s Proposed Redacted Complaint.          Based on the Proposed Redacted Complaint, and

consistent with discussions with counsel for defendant, it is undersigned counsel’s understanding

that SNAP’s Complaint challenges aspects of the procurement that directly concern Karsun’s

quotation, including the Agency’s technical evaluation and best value tradeoff decision.

Moreover, SNAP requests that the Court, among other remedies, permanently enjoin the Agency

from proceeding with performance of the award to Karsun and instead reopen discussions,

reevaluate quotations, and issue a new award decision.



                                                2
           Case 1:20-cv-01318-CFL Document 11 Filed 10/05/20 Page 3 of 7




         The Court should grant Karsun’s Motion to Intervene pursuant to RCFC 24(a)(2), which

permits intervention as a matter of right when the party seeking to intervene, on timely motion,

“claims an interest relating to the property or transaction that is the subject of the action, and is so

situated that disposing of the action may as a practical matter impair or impede the movant’s ability

to protect its interest, unless existing parties adequately represent that interest.” In reviewing such

a motion, “the requirements for intervention are to be construed in favor of intervention.” Am.

Mar. Transp., Inc. v. United States, 870 F.2d 1559, 1561 (Fed. Cir. 1989); Coastal Int’l Sec., Inc.

v. United States, 93 Fed. Cl. 502, 526 (2010). Further, this Court has held that “[u]nder RCFC

24(a), the awardee has a clear right to intervene in a bid protest in which that award is being

challenged, when intervention has been moved for in a timely fashion.” Slaughter v. United States,

No. 19-683, 2019 U.S. Claims LEXIS 591, at *1 (Fed. Cl. May 31, 2019) (citing RCFC 24(a));

see also NetCentrics Corp. v. United States, No. 19-839, 2019 U.S. Claims LEXIS 1666, at *1

(Fed. Cl. Nov. 6, 2019).

         Karsun’s Motion to Intervene is timely, as the Motion was filed on the same day that

plaintiff filed its Complaint.

         As the awardee under the Solicitation that is the subject of this litigation, Karsun has a

direct, immediate, and substantial interest in the subject-matter of this action, and Karsun’s ability

to protect its interests as awardee would be impaired if the Court was to deny this Motion. See

RCFC 24(a)(2); NetCentrics Corp., 2019 U.S. Claims LEXIS 1666, at *1–2; Am. Renovation &

Constr. Co. v. United States, 65 Fed. Cl. 254, 260 (2005). Disposition of this action as requested

by plaintiff will, as a practical matter, impair or impede Karsun’s property interest in the awarded

order.




                                                   3
          Case 1:20-cv-01318-CFL Document 11 Filed 10/05/20 Page 4 of 7




        Intervention is also proper because Karsun’s interests are not adequately protected by the

United States. Courts require only a “minimal” burden to show that intervention is necessary on

the ground that representation by existing parties may be inadequate. See Trbovich v. United Mine

Workers, 404 U.S. 528, 538 n.10 (1972).

        The United States’ interests, which may be driven by policy agendas, may diverge from

Karsun’s more narrowly focused interest in this procurement. Karsun’s primary interests are to

preserve its status as the awardee. In contrast, the United States’ interests in defending this matter

will be more focused on the preservation of the discretion of agency officials and will take into

account broader GSA objectives. When the party that is expected to represent the intervenor’s

interests is a government body or officer, there is no presumption that such representation would

be adequate, unless that body or officer is charged by law to represent the interests of the absentee.

See Natural Res. Def. Council v. EPA, 99 F.R.D. 607, 610 n.5 (D.D.C. 1983); Dimond v. District

of Columbia, 792 F.2d 179, 192–94 (D.C. Cir. 1986) (insurance companies permitted to intervene

in support of insurance statute that the government was already defending); see also Karuk Tribe

of Cal. v. United States, 28 Fed. Cl. 694, at 697–98 (1993) (concluding that the United States, as

a trustee, “must represent the interests of all Indians” but even then “[t]o the extent that the interest

of the Tribe and those of the plaintiffs conflict, the United States’ ability to represent all Indians is

compromised”). Accordingly, Karsun and defendant’s respective interests are not equivalent with

respect to litigating this action, and defendant does not adequately represent Karsun’s interests in

this matter. See Slaughter, 2019 U.S. Claims LEXIS, at *2 (“An awardee can readily meet these

prongs because of its economic interest in maintaining the award that is the subject matter of the

litigation—the impairment of which is evident by the loss of the contract—and because the

government’s interest in a contract is not equivalent to a contractor’s economic interest in



                                                   4
          Case 1:20-cv-01318-CFL Document 11 Filed 10/05/20 Page 5 of 7




maintaining its position as awardee.”). As such, and because neither plaintiff nor defendant oppose

this Motion, the Court should grant Karsun’s Motion to Intervene pursuant to RCFC 24(a)(2).

       Alternatively, the Court should grant Karsun’s Motion to Intervene in accordance with

RCFC 24(b), which provides for permissive intervention when the party “has a claim or defense

that shares with the main action a common question of law or fact.” This Court has “broad

discretion in deciding whether to allow permissive intervention,” provided that the underlying

motion is timely filed and does not unduly delay or prejudice the adjudication of the case. See

ACME Worldwide Enters. v. United States, 137 Fed. Cl. 469, 477 (2018). As explained above,

Karsun filed its Motion to Intervene on the same day that plaintiff filed its Complaint, and neither

plaintiff nor defendant opposes the filing of this Motion. Accordingly, Karsun’s Motion is both

timely and does not prejudice or unduly delay the Court’s adjudication of this case. Finally, as the

awardee under the contested Solicitation, Karsun has a “claim or defense that shares with the main

action a common question of law or fact.” See RCFC 24(b). Though Karsun does not know the

specifics of plaintiff’s Complaint, as explained above, undersigned counsel understands that

plaintiff is challenging aspects of the Agency’s procurement that directly affect Karsun, including,

potentially, the Agency’s technical evaluations of Karsun’s proposal. Plaintiff is also expected to

challenge the Agency’s source selection decision, which necessarily involves Karsun’s awarded

Call Order. As such, Karsun reasonably expects that it has a “claim or defense that shares with

the main action a common question of law or fact.” See id. The Court should therefore grant

Karsun’s Motion to Intervene pursuant to RCFC 24(b).




                                                 5
         Case 1:20-cv-01318-CFL Document 11 Filed 10/05/20 Page 6 of 7




       For the foregoing reasons, Karsun respectfully requests that the Court grant its Unopposed

Motion to Intervene.


                                                         Respectfully submitted,

                                                         s/ Rebecca E. Pearson
                                                         Rebecca E. Pearson
                                                         Venable LLP
                                                         600 Massachusetts Avenue, NW
                                                         Washington, DC 20001
                                                         Telephone: (202) 344-8183
                                                         Fax: (202) 344-8300
                                                         Email: REPearson@Venable.com
                                                         Counsel for Proposed Defendant-
                                                         Intervenor Karsun Solutions, LLC

Of Counsel:

J. Scott Hommer, III
Venable LLP
8010 Towers Crescent Drive
Suite 300
Tysons, VA 22182
Telephone: (703) 760-1658
Fax: (703) 821-8949
Email: SHommer@Venable.com

Christopher G. Griesedieck
Krista A. Nunez
Taylor A. Hillman
Venable LLP
600 Massachusetts Avenue, NW
Washington, DC 20001
Telephone: (202) 344-4000
Fax: (202) 344-8300
Email: CGGriesedieck@Venable.com
KANunez@Venable.com
TAHillman@Venable.com

Date: October 5, 2020




                                               6
         Case 1:20-cv-01318-CFL Document 11 Filed 10/05/20 Page 7 of 7




                               CERTIFICATE OF SERVICE

       On this 5th day of October 2020, I hereby certify that, on behalf of Karsun Solutions, LLC,

I filed this Unopposed Motion to Intervene using the Court’s Electronic Case Management Filing

System (“CM/ECF”). In accordance with this Court’s Rules, I understand that my filing of this

Motion through CM/ECF caused copies of the foregoing to be served on all relevant parties.



                                                          s/ Rebecca E. Pearson
                                                          Rebecca E. Pearson
                                                          Venable LLP
                                                          600 Massachusetts Avenue, NW
                                                          Washington, DC 20001
                                                          Telephone: (202) 344-8183
                                                          Fax: (202) 344-8300
                                                          Email: REPearson@Venable.com
                                                          Counsel for Proposed Defendant-
                                                          Intervenor Karsun Solutions, LLC




                                                7
